


110 HR 4230 IH: School-Based Health Clinic Act of

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4230
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Ms. Hooley (for
			 herself, Mrs. Capito,
			 Mr. Allen,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mr. Cleaver,
			 Mr. Courtney,
			 Mr. Engel,
			 Mr. Honda,
			 Mr. McGovern,
			 Mr. Michaud,
			 Mr. Van Hollen,
			 Mr. Wynn, Mr. Wu, Ms.
			 Kilpatrick, Mr. Al Green of
			 Texas, Mr. Kildee, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  school-based health clinic program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 School-Based Health Clinic Act of
			 2007.
		2.Findings;
			 purpose
			(a)FindingsThe
			 Congress finds as follows:
				(1)Nearly 8,700,000
			 children in the United States have no health insurance, including an increase
			 of over 600,000 in the past year.
				(2)The American
			 Medical Association rates adolescents aged 13 to 18 as the group of Americans
			 with the poorest health indicators.
				(3)More than 70
			 percent of children who need psychiatric treatment do not receive
			 services.
				(4)School-based
			 health centers are located in over 1,700 schools in 43 States, the District of
			 Columbia, and Puerto Rico.
				(5)School-based health
			 centers ensure access to health care by providing care regardless of a child’s
			 ability to pay.
				(6)Forty-five percent
			 of children and adolescents treated at school-based health centers have no
			 insurance.
				(7)Forty-four percent
			 of children and adolescents treated at school-based health centers are enrolled
			 in Medicaid, SCHIP, or other public coverage.
				(8)School-based
			 health centers promote access to providers for many children and adolescents
			 who otherwise would have difficulty seeing a provider.
				(9)School-based
			 health centers effectively provide primary, preventative, and mental health
			 services to children and adolescents.
				(10)School-based
			 health centers effectively utilize resources by often leveraging State and
			 local government funds, private contributions, and Medicaid, SCHIP, and private
			 insurance payments.
				(11)For school-based
			 health centers’ target demographic (students with public insurance or who are
			 uninsured), data show that school-based health centers decrease school
			 absences.
				(12)School-based
			 health centers identify students at risk for health and behavioral problems,
			 thus reducing obstacles to the learning process.
				(13)School-based
			 health centers administer medication to students with chronic illness, which
			 reduces absences as well as disciplinary action for students with behavioral
			 health problems.
				(14)Empirical
			 analyses show that school-based health centers reduce Medicaid costs by
			 providing cost-effective and timely care.
				(15)School-based
			 health centers encourage parental involvement to increase family participation
			 in school- and education-oriented activities.
				(b)PurposeThe
			 purpose of this Act is to fund the development and operation of school-based
			 health clinics—
				(1)to
			 provide comprehensive and accessible primary health care services to medically
			 underserved children, youth, and families;
				(2)to improve the
			 physical health, emotional well-being, and academic performance of medically
			 underserved children, youth, and families; and
				(3)to work in
			 collaboration with the school to integrate health into the overall school
			 environment.
				3.School-based
			 health clinicsPart Q of title
			 III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by
			 adding at the end the following:
			
				399Z–1.School-based
				health clinics
					(a)Definitions;
				Establishment of CriteriaIn this section:
						(1)CommunityThe
				term community includes parents, consumers, local leaders, and
				organizations.
						(2)Comprehensive
				primary health servicesThe term comprehensive primary
				health services means the core services offered by school-based health
				clinics, which—
							(A)shall include
				physical health services and mental health services; and
							(B)may include
				optional health services such as nutrition, oral health, health education, and
				case management services.
							(3)Mental health
				servicesThe term mental health services means
				mental health assessments, crisis intervention, counseling, treatment, and
				referral to a continuum of services including emergency psychiatric care,
				community support programs, inpatient care, and outpatient programs.
						(4)Physical health
				servicesThe term physical health services means
				comprehensive health assessments; diagnosis and treatment of minor, acute, and
				chronic medical conditions; and referrals to, and follow-up for, specialty
				care.
						(5)School-based
				health clinicThe term school-based health clinic
				means a health clinic that—
							(A)is located on
				school property;
							(B)is organized
				through school, community, and health provider relationships;
							(C)is administered by
				a sponsoring facility; and
							(D)provides, at a
				minimum, comprehensive primary health services during school hours to children
				and adolescents by health professionals in accordance with State and local laws
				and regulations, established standards, and community practice.
							(6)Sponsoring
				facilityThe term sponsoring facility is a
				community-based organization, which may include—
							(A)a hospital;
							(B)a public health
				department;
							(C)a community health
				center;
							(D)a nonprofit health
				care agency;
							(E)a school or school
				system; and
							(F)a program
				administered by the Indian Health Service or the Bureau of Indian Affairs or
				operated by an Indian tribe or a tribal organization under the Indian
				Self-Determination and Education Assistance Act, a Native Hawaiian entity, or
				an urban Indian program under title V of the Indian Health Care Improvement
				Act.
							(b)Authority To
				Award GrantsThe Secretary shall award grants for the costs of
				the operation of school-based health clinics that meet the requirements of this
				section.
					(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall—
						(1)be a school-based
				health clinic; and
						(2)submit to the
				Secretary an application at such time and in such manner as the Secretary may
				require containing—
							(A)evidence that the
				applicant meets all criteria necessary to be designated as a school-based
				health clinic;
							(B)evidence of local
				need for the services to be provided by the clinic;
							(C)an assurance
				that—
								(i)school-based
				health clinic services will be provided to those children and adolescents for
				whom parental or guardian consent has been obtained in cooperation with
				Federal, State, and local laws governing health care services provision to
				children and adolescents;
								(ii)the clinic has
				made and will continue to make every reasonable effort to establish and
				maintain collaborative relationships with other health care providers in the
				catchment area of the clinic;
								(iii)the clinic will
				provide on-site access during the academic day when school is in session and
				24-hour coverage through an on-call system and through its backup health
				providers to ensure access to services on a year-round basis when the clinic is
				closed;
								(iv)the clinic will
				be integrated into the school environment and will coordinate health services
				with school personnel, such as administrators, teachers, nurses, counselors,
				and support personnel, as well as with other community providers co-located at
				the school; and
								(v)the clinic
				sponsoring facility assumes all responsibility for the clinic’s administration,
				operations, and oversight; and
								(D)such other
				information as the Secretary may require.
							(d)PreferencesIn
				reviewing applications under this section, the Secretary may give preference to
				applicants who demonstrate an ability to serve the following:
						(1)Communities with
				evidence of barriers to primary health care and mental health services for
				children and adolescents.
						(2)Communities that
				have consistently scored poorly on child and adolescent standardized health
				indicator reports.
						(3)Communities with
				high percentages of children and adolescents who are uninsured, underinsured,
				or enrolled in public health insurance programs.
						(4)Populations of
				children and adolescents that have demonstrated difficulty historically in
				accessing physical and mental health services.
						(e)Waiver of
				requirementsThe Secretary may, under appropriate circumstances,
				waive the application of all or part of the requirements of this section with
				respect to a school-based health clinic for a designated period of time to be
				determined by the Secretary.
					(f)Use of
				Funds
						(1)FundsFunds
				awarded under a grant under this section may be used for—
							(A)acquiring and
				leasing buildings and equipment (including the costs of amortizing the
				principle of, and paying interest on, loans for such buildings and
				equipment);
							(B)providing training
				related to the provision of comprehensive primary health services and
				additional health services;
							(C)managing a
				school-based health clinic;
							(D)paying the
				salaries of physicians and other personnel; and
							(E)purchasing medical
				supplies, medical equipment, office supplies, and office equipment.
							(2)AmountThe
				amount of any grant made under this section in any fiscal year to a
				school-based health clinic shall be determined by the Secretary, taking into
				account—
							(A)the financial need
				of the clinic;
							(B)State, local, or
				other operation funding provided to the clinic; and
							(C)other factors as
				determined appropriate by the Secretary.
							(g)Technical
				AssistanceThe Secretary shall establish a program through which
				the Secretary provides (either through the Department of Health and Human
				Services or by grant or contract) technical and other assistance to
				school-based health clinics to assist such clinics to meet the requirements of
				subsection (c)(2)(C). Services provided through the program may include
				necessary technical and nonfinancial assistance, including fiscal and program
				management assistance, training in fiscal and program management, operational
				and administrative support, and the provision of information to the entities of
				the variety of resources available under this title and how those resources can
				be best used to meet the health needs of the communities served by the
				entities.
					(h)EvaluationThe
				Secretary shall develop and implement a plan for evaluating school-based health
				clinics receiving funds under this section and monitoring the quality of their
				performance.
					(i)Authorization of
				AppropriationsFor purposes of carrying out this section, there
				are authorized to be appropriated $50,000,000 for fiscal year 2009, $55,000,000
				for fiscal year 2010, $60,500,000 for fiscal year 2011, $66,550,000 for fiscal
				year 2012, and $73,200,000 for fiscal year
				2013.
					.
		
